PAGE 1 Of 1 ''



TO: THE VERY HONORABLE COURT               CRIMINAL APPEALS CAUSE NO,
 Of CRIMINAL APPEALS: Of TEXAS:            #02-14-00293-CR.
POST OFFICE BOX 12308 -CAPITOL
                                          STATE OF TEXAS
              STATION:
CAPITOL STATION CAPITOL OF TEXAS             VS.

AUSTIN TEXAS ZIP CODE 78711 ;             MICHAEL PERRY# 1941592;
                                          TRIAL COURT NO. 13022600;


                                           #I.D.NO. 1941592;
                                          Mr. Michael Perry;
         C°W OF CRimHAL APPEALS          William McConnell Unit;
               SEP 29 2015               3001 South Emily Drive;
                                         BEEVILLE TEXAS ZIP CODE
            Abe!AcQste,Cteric                              78102-8696;
    DEAR HONORABLE CLERK:

      HERE COMES NOW PERRY,MICHAEL * I..D. NO. 1941592.     t it




      PRISONER ON THE ABOVE UNIT INSTITUTIONAL DIVISION:
    IN APPEAL NUMBER CAUSE 3#02-1400293-CR: TRIAL # 13022600;
    IN_FAITHFUL_RELIEF£_^REQUESTING_"COPIES OF THESE (5).:
   ENCLOSED AFFIDAVITS OF GREAT IMPORTANCE: PLEASE HONORABLE
CLERK & VERY HONORABLE JUDGE & COURT: APPELLANT PERRY NEED,S
THESE ENCLOSED SWORN AFFIDAVITS: BECAUSE THESE ENCLOSED
SWORN AFFIDAVITS ARE CONVICT MR.PERRY ONLY PERCISE ORIGINAL
COPIES SIR CLERK:

YOUR HONOR ,SIR: "THERE ARE NO ZEROX COPIERS IN THIS WILLIAM
McCONNELL UNIT STATE LAW LIBRARY.THIS UNIT LAW LIBRARIAN. MRS
CANDACE MOORE : HAS AUTHORIZE THIS LAW LIBRARY: NO ACCESS TO
THEIR ZEROX COPIER,S MACHINE: : FOR INMATES AND CONVICTS GENTLEMEN:
 APPEALLANT PERRY IS IN DIRE NEEDS OF THESE ???:".3S
                             PAGE 2 Of 2;




      COPIES OF THESE ENCLOSED SWORN AFFIDAVIT,S_: FOR
   THIS   VERY HONORABLE CLERK AND COURT OF CRIMINAL APPEALS
   TO FILE WITH PETITIONER PERRY,S PETITION FOR DICRETIONARY
  _REVIEW: ( P.D.R.)     ORIGINALS HAS BEEN ALREADY SUBMITTED
   TO THIS COURT OF CRIMINAL APPEALS OF TEXAS BEFORE THIS
   VERY HONORABLE COURT DEADLINE IN THE(P. D. R.) PETITION
   PLEASE LET THIS BE VERY CLEAR: THE ENCLOSED (5) COPIES ARE
   THE ORIGINAL,S SWORN AFFIDAVITS OF TRUTH YOUR HONOR AND
   HONORABLE CLERK SIR: THIS PRISONER,S UPMOST APPRECIATION:
   FOR YOUR ACKNOWLEDGEMENT         AT   YOUR    EARLIEST CONVENIENCE
   HONORABLE JUDGE AND CLERK AND ITS VERY HONORABLE COURT:
   IN TRUTH AND IN FAITH:    I REMAIN     MICHAEL PERRY:


      ^?^^i?5A?L_PERRY_^_2_1941592_I;D_: NO:
      ""respectfully-submitted!                  r\   h     f) O   ""fF

                                                  SIGNATURE OF PE(n5lONER
                          CERTIFICATE OF SERVICE :

   UPON THIS      WILLIAM McCONNELL UNIT OF ASSIGNMENT IN (BEE
-.COUNTY ,TEXAS     3001 SOUTH    EMILY DRIVE ,BEEVILLE TX.ZIP CODE
  78102-8696;
BY PLACING IN THE UNITED STATES POSTAGE SYSTEM MAIL BOX AT
CENTER HALL ON THIS UNIT: (3) BUILDING::           (2) SECTION (B)-
BLOCK DOESN,T HAVE A UNITED STATES MAIL BOX AT ALL NOR
DOES THIS UNIT MAIL SUPERVISOR STAFF PUT HER EMPLOYEES
 ON THE B_ SECTIONS CELL BLOCKS 1,2,OR 3. TO PICK UP MAIL
DURING LOCKDOWN     PROCEDURES:   NOR DOES      THE MAIL   SUPERVISOR
PERMITS" HER EMPLOYEES TO PASS OUT UNITED STATES MAIL TO
CONVICTS: WHICH WE ARE PEOPLE WITH CONSTITUTIONAL RIGHTS
CIVIL RIGHTS, PROCEDURAL RIGHTS: YOUR HONOR:           IM GIVING
 YOU A AN INSIGHT ON THE HECTY SITUATIONS . "IM PLACED IN
 FOR AS LEGALITY TO ANY HONORABLE COURT OF PERSONAL FAMILIES:
 PRAYING THAT YOUR HONORABLE JUDGE ,COURT,AND CLERK: GRANT
                                 PAGE 3   Of 3   '




       THIS DIRE NEED OF THIS PETITION OF DISCRETIONARY REVIEW,
      _AND_ITS ATTACHMENTS OF THESE ENCLOSED AFFIDAVITS OF TRUTH,S:

      AT YOUR HONORABLE COURT OF CRIMINALS APPEALS OF TEXAS: VERY
      EARLIEST CONVENIENCE:

       WHAT,S AT STAKE HERE IS MORE THAN PETITIONERS PERRY,S
      BIGBTSi_IHJUSTICE_AHYtfHESE.*IS_A_THBEAT_TQ_JUSIICE_EYEBYWHEBEj
      I REMAIN A REFORMED PERSON FIRST AND CONVICT GENTLEMEN:
      THANK YOU SIR ," YOUR HONOR : ,& CLERK AND THIS PERCISE COURT:


        -5?Bi_MICHAEL_PERRY_#_1941592
         SIGNATURE OF PETITIONER:



                                                          L\ySw^
                                          SIGNED NAMED PETITIONER:

                                        I.D.NUMBER: #!($!%(@ 1941592;




MAILED IN THE UNITED STATES MAIL BOX
  SEPTEMBER 23rd,2015A.D.: AT 3;40 A.M.




                                                                        a
THE STATE OF TEXAS                               §
                                                 §
COUNTY OF TARRANT                                §


                                            AFFIDAVIT


        BEFORE ME, the undersigned authority, on this day personallyappeared Angel Scott,who

being by me duly sworn, upon oath deposes and says:

        "My name is Angel Scott. I have personal knowledge of the matters contained in
        this affidavit and I do swear that they are true and correct. I am a leasing specialist
-^^r^-fsr^the^Sug.ar,- Creek~Apart'ments^ir.,. Grande Rrairie^exas^MiehaehPepry^was-.a-*--.-hw-.--*
        resident at Sugar Creek for more than four years prior to his arrest in this case. He
        was a good resident and I had no concerns about his living there. I believe he would
        be an asset to the community here if he were to return here to live and he would
        be welcome here. I was not contacted by Michael's trial attorney prior to his trial
        or asked any questions about Michael's character. I did not even know that the trial
        was being held. If I had been asked to testify during the punishment phase of
        Michael's trial in his behalf I would have been happy to do so but I was never
        contacted by anyone asking me to testifyjt his trial."




                                              Affiant


        SUBSCRIBED AND SWORN TO BEFORE ME on S^ft^^' 'H. . 2014; to certify which

witness my hand and seal of office.



                    HECTOR OCHOA
                      Notary Public              -5&
                    STATE OF TEXAS            Notary Public, State of Texas
                   My Comm. Exp. 05-20-15
                                                     /
THE STATE OF TEXAS


COUNTY OF TARRANT


                                           AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared LaTisha

Carmichael, who being by me duly sworn, upon oath deposes and says:

       "My name is LaTisha Carmichael. I have personal knowledge of the matters
       contained in this affidavit and I do swear that they are true and correct. I have
       known Michael Perry for many years. I have always known him to be a hard worker
       and helpful. He helped raise his nieces and nephews, and helped his mother with
       her house. After he graduated from high school, Michael got a job as a truck driver
       and did well at that job. I know he had problems in the past but since 2009 I saw
       him go to church and work on the Usher Board. He wanted to turn his life around.
       He also helped me when my father was very sick in the hospital. He would go visit
       with him and play dominoes and try to cheer him up until he passed away. I was
       not contacted by Michael's trial attorney prior to his trial or asked any questions
       about Michael's character. I did not even knowthat the trial was being held. IfI had
       been asked to testify during the punishment phase of Michael's trial in his behalf I
       would have been happy to do so but I was never contacted by anyone asking me
       to testify at his trial."




       SUBSCRIBED AND SWORN TO BEFORE ME on             %pc. 10                2014, to certify which

witness my hand and seal of office.




                                                                      Coc
                                             Notary Public, Statebf Texas



                                                           SHERRY COLE
                                                           *X«yPubBe,t!X»dT«m
                                                           My Coram. En*t»»-1«01S
THE STATE OF TEXAS                               §

COUNTY OF ~75yr>-<2_S>                           §
                                            AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared Michael Wayne

Perry, who being by me duly sworn, upon oath deposes and says:

       "My name is Michael Wayne Perry. I am the Defendant in this case and I have
       personal knowledge of the statements made in this affidavit and I swear under
       oath that they are true and correct. Charles Roach was my attorney in my jury trial.
       Mr, Roach ney^rialked to.„me,pniorto                                                           ,,
       asked me about the case. I did not even know that it was going to trial until the
       day of the trial. My attorney never asked for the names or information about
       anyone who could testify for me on punishment. If he had asked or talked to me
       about itI knew of several people whowould have testified for me. One wasa pastor
       at my church who could have testified about my work there, and how I went to
       bible school and retreat. There was also people I had worked for and an apartment
       manager where I lived. I was never asked for those names or I would have given
       them to Mr. Roach and information on how to find them. He didn't seem interested
       in.gettjng anything from me except a guilty plea.I believe these people would have
      /testified that I was a hard worker who held a steady job as a truck driver, that I was
    J-active in church work and helped out there with the Usher Committee, and that I
     \was-a good tenant at my apartment. I believe my sentence might have been less if
     •tfre jury/had heard some evidence from witnesses for me. My attorney should have
       at least tried to find some of them. He didn't even try to put on a case for me or
       find out ifI had any witnesses to put up."



                                                                                          # wn&qa
                                             Michael Wayne Perry, Affiant

       SUBSCRIBED AND SWORN TO BEFORE ME on '^\\A                            2014, to certify which
witness my hand and seal of office.

                                        «
                   CMRYSTAL K
                      HOLMAN

    :Um/
    * Na'by'iS^
                «°m^%^tr
                   -,-.-26-2017
                                I.             (LW^J)
                                                  \-;
                                                      ft •tU\r\o^
                                             Notary Public, State of Texas
            Notary Without Bond
THE STATE OF TEXAS


COUNTY OF TARRANT


                                           AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared Shirley Gardner,

who,being by me duly sworn, upon oath deposes and says:
            PaSDClo^-                          ~f flL               It
       "I amAPastor Shirley Gardner of the 7At> WQt^ Slse&u t have persona|
       knowledge of the matters contained in this affidavit and I do swear that they are
       true and correct. I have known Michael Perry for around five years or longer. I saw
       Michael get along well with the people of our church, and I know that he was
       gainfully employed as a truck driver for years. Michael attended Bible School at the
       church and was an active participant in class. I believe he demonstrated a sincere
       belief and a genuine love for God and people. He would always help out at the
       church when he could. He attended the men's retreat and the brotherhood
       fellowship. He also ushered on our Usher Board. I believe Michael was trying hard
       to turn his life around and he attended the noon prayer meeting every Tuesday
       until his arrest. I believe he deserves mercy. I was not contacted by Michael's trial
       attorney prior to his trial or asked any questions about Michael's character. I did
       not even know that the trial was being held. If I had been asked to testify during
       the punishment phase of Michael's trial in his behalf I would have been happy to
       do so but I was never contacted by anyone asking me to testify at his trial."




                                                Jus MM«»M>M«M«**«w


                                                          SHERRY COLE
                                                         tM>yfttfc,8itrtfT«m
                                                         UyC«n.Ei|to 0*1*815
                                                  %»*%»—»•»«»»»»»•»»»»»'   m*il
                                                                        f~\




THE STATE OF TEXAS                                  §
                                                    §
COUNTY OF TARRANT                                   §


                                                AFFIDAVIT


        BEFORE ME, the undersigned authority, on this day personally appeared Pearline Frazier,

who being by me duly sworn, upon oath deposes and says:

        "My name is Pearline Frazier. I have personal knowledge of the matters contained
        in this affidavit and I do swear that they are true and correct. I am Michael Perry's
,,..^^„,4ngtt^
        talked for a very short time. At that time the attorney did not ask me for arty
        information about people who might testify about Michael's character during his
        trial. I didn't even know about the trial until shortly before it was held. I asked the
        attorney to call me back but he never did. If the attorney had asked me for the
        names of people who could testify for Michael I could have given him several
        names including our church pastor and apartment manager but I was never asked
        to give any information like that for Michael's trial. I believe there was information
        and witnesses that could have testified in Michael's behalf if they had been
        contacted by the attorney prior to the trial."




                                                 Affiant
                                                 Affiant                      U
                                                             O
        SUBSCRIBED AND SWORN TO BEFORE ME on                          i ^ \ 0 . 2014, to certify which


witness my hand and seal of office.


    .~gMa*wu«Ma«mKw nmf*€


    \ i#T&            SYLVIACHUMLEY       |»
    •-"--"—|      MY COMMISSION EXPIRES    jj
                       Fetxuaiy24,2016           Notary~Public, Ktate of Texas